DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on December 03, 2020, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on December 03, 2020 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 9, with respect to the objection to claim(s) have been fully considered and are persuasive. Therefore, the objection to claim(s) has been rendered moot.

Applicant's arguments, see pp. 9 - 10, with respect to the rejection of claim(s) 4 – 7, 9 – 10 and 12 - 13 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Terminal Disclaimer
12/03/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,727,343 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1 - 20 are pending in the instant application.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interviews with Daniel R. McClure on February 17, 2021, February 23, 2021 and February 25, 2021.
The application has been amended as follows:

Claim 4, line 3, change “to the first fin structure”
to - - to - -.

Claim 4, line 4, change “or the”
to - - the - -.

Claim 4, line 5, change “adjacent first or third”


Claim 4, line 7, change “adjacent first or third”
to - - adjacent third - -.

Claim 6, line 2, change “an same length” 
to - - a same length - -.
Claim 6, line 3, change “an same length” 
to - - a same length - -.

Claim 7, line 2, change “an same length” 
to - - a same length - -.
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a semiconductor device structure, comprising:
a semiconductor substrate having a well pick-up region and an active region adjacent to the well pick-up region;

a second fin structure with a second width and a fourth fin structure with a fourth width formed adjacent to each other in the active region, wherein the first width is different than the second width, the third width is different than the fourth width, and wherein the first width is substantially equal to or greater than the third width 
as recited in claim 1; further,
a semiconductor device structure, comprising:
a semiconductor substrate having a well pick-up region and an active region, wherein each of the well pick-up region and the active region comprises a first well region having a first conductivity type;
a first fin structure in the first well region of the well pick-up region; and 
a plurality of second fin structures in the first well region of the active region, wherein the first fin structure has a first width and each second fin structure of the plurality of the second fin structures has a second width less than the first width
as recited in claim 8; and further,
a semiconductor device structure, comprising:
a well pick-up region formed in a semiconductor substrate;
an active region formed adjacent to the well pick-up region in the semiconductor substrate;
a first fin structure formed in a first region of the well pick-up region; 

a third fin structure formed in a second region of the well pick-up region; and
a fourth fin structure formed in a second region of the active region, wherein the second region of the well pick-up region and the second region of the active region are doped with a second type of dopants,
wherein the first fin structure has a first length and a first width, the second fin structure has a second length and a second width, the third fin structure has a third length and a third width, and the fourth fin structure has a fourth length and a fourth width, and
wherein the first width is greater than the second width, and the third width is greater than the fourth width as recited in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818